ORMOND, J.
I dissent from the opinion of the court just pronounced — as I am unable to perceive any sufficient reason for the construction put upon the statute. The statute declares, that when the husband does not make a provision by will, giving to the widow, “ such part or parcel, of his real and personal estate, as shall be fully satisfactory to her,” she may signify her dissent, &c. I do not think we have any authority to hold, that by the term and the legislature meant or.
In applying the rules of construction to a statute, in such a case as the present, it is like any other written instrument, from which we are endeavoring to educe the writer’s meaning, *998Prima facie, he is always understood to mean what his language imports. If the literal construction is insensible, if it leads to an absurdity, or renders the entire instrument, or any part of it, null, then we endeavor to reconcile such obnoxious part with the residue, and thus if possible ascertain what the author meant. If the writing is sensible as it stands; if there is no repugnancy in its several parts, I know of no authority for rejecting a part, and substituting something else, so as to give it a meaning different from that which its plain language imports. .This statute is perfectly sensible as it stands. It declares that the widow shall not be required to dissent, unless a- satisfactory provision is made for her, of real and personal property. • This is not repugnant to, or inconsistent with any other part of the statute, and if inconsistent with the previous act, according to well established principles, it is a repeal of that portion of the previous act. It appears to me therefore, we have no authority whatever, but mere conjecture, to say, that the legislature meant that a provision of either real, or personal estate, would bar the widow, unless she dissented within a year, when the statute declares, the provision must be both of real and personal estate, to produce that result.
In looking into the cases, when the word or, has been taken to mean and, and the converse, I find the reason given to be, that otherwise the instrument would be void for uncertainty, and that it is never done when it admits of a sensible construction as it stands. [McGraw v. Davenport, 6 Porter, 352; Richardson v. Spragg, 1 P. Will. 434; Nicholls v. Tolley, 2 Ib. 389, and cases cited in note.]
For these reasons, I am of the opinion we have no authority to interpolate the statute, and substitute or, for and.